Citation Nr: 1131957	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  02-22 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disorder characterized as depression.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The Veteran performed active military service from April 1969 to October 1970.

This case comes to the Board of Veterans' Appeals (Board) from a January 2002 decision of Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri, that determined that new and material evidence had not been received to reopen a claim for service connection for depression.

In May 2006, the Board denied an application to reopen the service connection claim.  In November 2007, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated the Board's decision and remanded the case back to the Board.  In April 2008, the Board reopened the service connection claim and then remanded it for a search for private treatment reports and Social Security Administration (SSA) records.  In February 2009, the Board denied service connection for a psychiatric disorder characterized as depression; however, in September 2010, the Court again vacated and remanded the case back to the Board.  

In February 2011, the Board remanded the case for a videoconference hearing before a Veterans Law Judge.  

This appeal is REMANDED to the RO (private attorney representation).  VA will notify the Veteran if further action is required.


REMAND

In September 2010, the Court issued a memorandum decision that discusses various shortcomings of the previous, February 2009, Board decision.  The Court found three significant shortcomings: 

The Court found that the Board failed to address the competency of favorable lay evidence.  This lay evidence, if competent, might trigger VA's duty to assist under 38 U.S.C.A. § 5103A, as explained in McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA's duty to assist includes obtaining a medical examination or medical opinion on the matter). 

The Court also found that VA's previous attempt to obtain SSA records was inadequate.  Although the Court had more to say about this, more recently, the Veteran was able to obtain such records and has submitted his SSA file to VA.  VA's duty to assist in obtaining SSA records has been fulfilled and need not be discussed further.

Finally, the Court found that the Board failed to consider lay evidence of continuity of symptomatology, which might form a satisfactory basis for service connection.

Accordingly, the case is REMANDED for the following action:

1.  The RO should make arrangements for an appropriate examination to determine the nature and etiology of any acquired psychiatric disorder.  The claims file should be made available to the physician for review.  The physician is asked to review the claims file including the Veteran's service treatment records; a January 1970 letter written home by the Veteran while in service; post-service treatment records; testimony of the Veteran; lay statements from a fellow serviceman, the Veteran's brother, and the Veteran's ex-wife; and note that review in the report; elicit a history of relevant symptoms from the Veteran; examine him; and offer a diagnosis, if appropriate.  Specifically, the physician should opine as to whether it is at least as likely as not that an acquired psychiatric disorder was incurred in active military service.  The physician should offer a rationale for any conclusion in a legible report.  

2.  After the development requested above has been completed to the extent possible, the RO should readjudicate the claim.  If the benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and given an opportunity to respond thereto. 

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  No action by the Veteran is required until he receives further notice; however, the Veteran is advised that failure to report for examination, without good cause, may have adverse consequences on his claim.  38 C.F.R. § 3.655 (2010).  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


